Bullard, J.,

delivered the opinion of the court.
In this case, the plaintiff asserts title to a tract of land in possession of the defendant. There was a verdict and judgment ^01 defendant, and the plaintiff appealed.
Our attention has been called to a bill of exceptions, from which it appears that the plaintiff’s counsel offered to read jn evidence, a sheriff’s deed of the land in controversy, to the introduction of which the defendant objected, on the ground that it appeared by (he record of (he suit of Benjamin Meloyer vs. J. P. M. Dubois, that the land designated in the deed was not advertised prior to the sale, during the time prescribed by law. The court being further of opinion, that the irregularity is not cured by the act of 1834, rejected the deed ns evidence.
We are of opinion the court erred. The sheriff’s deed being in due form, ought to have been admitted, leaving its legal effects to be judged of by the jury, under the instrucl'on °f *-he c0U1'b Such has been the uniform decisions of tjpg court. We express no opinion, whether the alleged . , . ,,. . . . , , . . irregularity or nullity has been cured, by the prescription established by the act of the legislature of 1834.
*263It is, therefore, ordered and decreed by the court, that the judgment of the District Court be avoided and reversed, the verdict set aside, and that the case be remanded for a new trial, with instructions to (he judge not to reject the sheriff’s deed on the ground stated in the bill of exceptions; and that the appellees pay the costs of the appeal.